lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS

FAYETTEV|LLE DlV|S|ON
LEONARD LUNA, on behalf of himself PLA|NT|FF
and all others similarly situated
V. Case No. 5:18-cv-05141
WAL-l\llART TRANSPORTAT|ON, LLC, DEFENDANTS

an Arkansas Corporation; and DOES
1-10, inclusive

MEMORANDUM OPlN|ON AMJ ORlM_

Now before the Court are Defendant Wa|-l\/lart Transportation, LLC's (hereinafter
“Wal-Mart Transportation") lVlotion to Dismiss (Doc. 41) and Brief in Support (Doc. 42),
P|aintiff Leonard Luna’s Brief in Opposition (Doc. 45), and Wa|-Mart Transportation's
Reply (Doc. 47).

The Court conducted a motion hearing on October 9, 2018. Counse| for both
parties had the opportunity to present oral argument on the Motion and answerthe Court’s
questions At the conclusion of the hearing, the Court ruled from the bench and
GRANTED Wa|-lVlart Transportation’s |\/|otionl dismissing the case WlTHOUT
PREJUD|CE. The following Order memorializes the Court’s findings from the bench and
further explains the reasons for the Court’s decision. To the extent anything in this Order
conflicts with statements made from the bench, this Order will contro|.

l. BACKGROUND

On or about April 2016, Mr. Luna completed a multi-page on|ine application for a
truck-driving job with Wal-l\/|art Transportation. One of the forms authorized Wa|-l\/|art
Transportation to obtain a consumer report on Mr. Luna. According to Mr. Luna, the

authorization form was not a “stand-a|one” authorization; instead the form contained

additional extraneous information. After N|r. Luna applied for the job on|ine, Wal-l\llart
Transportation obtained lV|r. Luna’s driving record and thereafter denied him employment

Mr. Luna’s sole cause of action alleges that Wal-l\l|art Transportation violated the
Fair Credit Reporting Act (“FCRA”) by procuring a “consumer report” on him without first
obtaining his authorization through a “c|ear and conspicuous disclosure . . . in writing . . .
in a document that consists solely of the disclosure that a consumer report may be
obtained for employment purposes." (Doc. 22); 15 U.S.C. § 1681b(b)(2)(A)(i) (emphasis
added). Wa|-l\llart Transportation argues that the claim should be dismissed because
Wal-l\l|art was not obligated to provide a stand-alone disclosure to Mr. Luna at the time
he applied on|ine for the truck-driving job. Wal-l\/lart Transportation points out that there
are exceptions to the stand-alone disclosure requirement, and Mr. Luna’s application falls
under one of those exceptions

ll. LEGAL STANDARD

To survive a motion to dismiss, a pleading must contain “a short and plain statement
of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The
purpose of this requirement is to “give the defendant fair notice of what the . . . claim is and
the grounds upon which it rests." En'ckson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The court must accept all of a complaint’s
factual allegations as true, and construe them in the light most favorable to the plaintiff,
drawing all reasonable inferences in the plaintist favor. See Ashley Cnty., Ark. v. Plizer,

IrlC., 552 F. 3d 659, 665 (8th Cir. 2009).

However, the complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’" Ashcroft v. lqball 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570). "A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged." ld. “A pleading that offers ‘|abels and
conclusions’ or ‘a formu|aic recitation of the elements of a cause of action will not do.’ Nor
does a complaint suffice if it tenders ‘naked assertion[s]' devoid of ‘further factual
enhancement."’ ld. |n other words, while “the pleading standard that Rule 8 announces
does not require ‘detailed factual allegations,’ . . . it demands more than an unadorned, the

defendant-unlawfu||y-harmed-me accusation." ld.

ll|. D|SCUSSION

|n the Amended Comp|aint, lVlr. Luna claims Wal-Nlart Transportation failed to comply
with the FCRA’s stand-alone disclosure requirement in 15 U.S.C. § 1681b(b)(2)(A) before
procuring a consumer report on him that contained “an incomplete [driver’s] safety
performance history.” (Doc. 22, 1[1[ 15, 16). He sets forth the factual basis for his claim as
follows:

On or about April 2016, P|aintiff Luna applied for a truck-driving job with [Wa|-

Mart Transportation]. As part of the multiple-page online application process,

Defendant required P|aintiff Luna to complete numerous forms, including a

FCRA authorization The FCRA authorization form is buried among multiple

documents and other forms and includes various other extraneous

infonnation. According|y, the FCRA authorization form is not presented as a

stand-alone disclosure pursuant to the FCRA.
ld. at ‘|j 15.

ln its l\llotion to Dismiss, Wal-lV|art Transportation argues that Mr. Luna failed to state
a valid claim because his online application for the truck driver position fell within an

exception to the stand-alone disclosure requirement of 15 U.S.C. § 1681b(b)(2)(A)

(“subsection (A)”). The exception appears at 15 U.S.C. § 1681 b(b)(2)(B) (“subsection (B)")

and at 15 U.S.C. § 1681b(b)(2)(C) (“subsection (C)”). The relevant portions of subsections
(A)-(C) are as follows:

(2) Disc|osure to consumer
(A) Except as provided in subparagraph (B), a person may not procure
a consumer report . . . unless_
(i) a clear and conspicuous disclosure has been made . . . in a
document that consists solely of the disclosure, that a consumer
report may be obtained for employment purposes; and
(ii) the consumer has authorized in writing . . . the procurement of the
report by that person.
(B) |f a consumer described in subparagraph (C) applies for employment
by mai|, telephone, computer, or other similar means, at any time before
a consumer report is procured . . . in connection with that application-
(i) the person who procures the consumer report . . . shall provide to
the consumer, by ora|, written, or electronic means, notice that a
consumer report may be obtained for employment purposes, and a
summary of the consumer's rights . . . and
(ii) the consumer shall have consented, oral|y, in writing, or
electronical|y. . .
(C) Subparagraph (B) shall apply to a person procuring a consumer
report on a consumer in connection with the consumer’s application for
employment only if-
(i) the consumer is applying for a position over which the Secretary
of Transportation has the power to establish qualifications and
maximum hours of service . . . and
(ii) as of the time at which the person procures the report . . . the only
interaction between the consumer and the person in connection with
that employment application has been by mai|, telephone, computer,
or other similar means.

15 U.S.C. § 1681b(b)(2)(A)-(C).

Assuming the factual allegations in the Amended Comp|aint are true, Wa|-lV|art
Transportation would not have been required to provide l\/|r. Luna with a stand-alone
disclosure, as per subsection (A), concerning Wa|-l\/lart's intent to procure a consumer
report on Mr. Luna for employment purposes lnstead, the company was required to
comply with the disclosure requirements of subsection (B), since Mr. Luna met the

definition of “consumer,” as described in subsection (C). |n particular: (1) he applied for

a position overseen by the Secretary of Transportation, and (2) at the time he filled out
the application, the only interaction between himself and Wa|-l\llart Transportation in
connection with the position was by mai|, telephone, computer, or other similar means.
15 U.S.C. § 1681b(b)(2)(B)-(C).1 Subsection (B) explains that if a consumer meets the
definition in (C), the party seeking to procure the consumer report for employment
purposes must simply “provide" the consumer “by oral, Written, or electronic means,
notice that a consumer report may be obtained for employment purposes, and a summary
of the consumer's rights." ld. And once the procuring party provides that notice, the
applicant must consent to the procurement “oral|y, in writing, or electronica||y." ld.

The Amended Comp|aint states that lVlr. Luna “app|ied for a truck-driving job,” and
“[a]s part of the multiple-page online application process,” completed various online
forms, “inc|uding a FCRA authorization” that was “not presented as a stand-alone
disclosure.” (Doc. 22, p. 5). lVlr. Luna admits that in completing these forms online, he
consented to Wa|-Mart Transportation’s procurement of his consumer report Though he
characterizes that consent as “il|ega|,” see id., since the disclosure form was not

presented to him as a stand-alone document, the Court finds that Wal-lVlart

 

1 During the motion hearing, lV|r. Luna’s counsel suggested that even though Mr. Luna
gave his online consent for Wa|-l\/lart Transportation to procure his consumer report, the
report was not actually procured until sometime later, after Mr. Luna appeared at a Wal-
Mart Transportation facility for a face-to-face interview and a driving test. lVlr. Luna
contends that under those circumstances, Wal-Nlart Transportation would have been
required once again to obtain his consent to procure his consumer report-this time in a
way that complied with subsection (A), since following an in-person interview, the
company’s interactions with him would not have been limited only to mail, telephone, or
computer, and he would no longer have met the requirements of a “consumer" as defined
in subsection (C). To be clear, the Court has not considered any of the above “facts”
concerning the alleged face-to-face interview or the alleged late acquisition of the
consumer report in evaluating the l\/|otion to Dismiss, as none of them appear in the
Amended Comp|aint (Doc. 22).

Transportation was not statutorily obligated to provide him a stand-alone disclosure under
the facts alleged and for the reasons explained above. Therefore, |\/lr. Luna’s Amended
Comp|aint fails to state a valid claim for a violation of 15 U.S.C. § 1681b(b)(2)(A), and the

case will be dismissed Without prejudice
lV. CONCLUS|ON

For the reasons set forth herein, and as indicated from the bench during the hearing
on October 9, 2018, lT |S ORDERED that DefendantWa|-Nlart Transportation, LLC’s l\llotion
to Dismiss (Doc. 41) is GRANTED, and the Amended Complaint is DlSM|SSED WlTHOUT
PREJUDICE for failure to state a valid claim.

¢l'

lT IS SO ORDERED on this -- day of November, 2018.

    

 

